Attorney's Docket Number: AVA3-USDIV2
Filing Date: 4/8/2020
Claimed Domestic Priority:	5/10/2019 (16/409281 DIV)
				3/1/2018 (15/909968 DIV)
Claimed Foreign Priority:	NONE		
Applicant: Peckham et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – Product by Process
Initially, and with respect to claims 36, 37, and 39-41, note that a “product-by-process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process" claim, and the patentability of the process, and that, as here, an old or obvious product produced by a new method is patentable as a product, whether claimed in “product-by-process” claims or not.  As stated in Thorpe,
even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the Applicant has the burden of proof in such cases as the above case law makes clear.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 33, the claim requires the directional optical guiding surface to direct the beam to the wave vector that corresponds to its own configuration.  It seems that whatever wave vector the beam is directed towards, it will necessarily be the one that corresponds to its configuration.  This claim appears to be tautological, rendering the claim indefinite.  For the purposes of examination with regard to the prior art, this claim will be treated along with claim 31, from which it depends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-30 and 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 2010/0053043) in view of Hou et al. (US 2015/0188086) and Koo (US 2009/0078945).
With regard to claim 27, Sakamoto teaches, in Fig 9, a microcavity OLED comprising: a substrate (31); a plurality of subpixels (R/G/B/W sub-pixels), each subpixel comprising: a bottom reflective layer (34) comprising a cathode layer ([0176]); a plurality of organic layers (35) stacked above the cathode layer; an anode layer (36) above the plurality of organic layers; a filler layer (37) above the anode layer; and a top Distributed Bragg Reflector (DBR) reflective layer (32) above the filler layer of each of the plurality of subpixels, the DBR layer comprising a stacked layer structure with alternating high refractive index and low refractive index dielectric layers ([0228]), the top DBR layer having a maximum reflectance and operatively tuned at the Bragg wavelength ([0229]); and a shared pixel driving circuit connecting to the cathode layer of each of the plurality of subpixels ([0214]), wherein the microcavity OLED emits one or more substantially collimated, manipulated, or tuned light beams at the Bragg wavelength ([0012]).
Sakamoto does not explicitly teach that the alternating high refractive index and low refractive index dielectric layers comprise titanium dioxide and silicon dioxide; that the DBR layer is operatively tuned the wavelength of each subpixel; and that the pixel driving circuit is connected to the cathode layers through vias in the substrate.
Hou teaches, in Fig 1, that that the alternating high refractive index (2) and low refractive index dielectric layers (1) comprise titanium dioxide and silicon dioxide ([0039]-[0040]); that the DBR layer is operatively tuned the wavelength of each subpixel ([0036]) to provide, “a display substrate which has a high light-emitting efficiency and can achieve a full-color display,” ([0004]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the OLED of Sakamoto with the DBR configuration of Hou to provide a display substrate which has a high light-emitting efficiency and can achieve a full-color display.
Koo teaches, in Fig 2, that the pixel driving circuit (132-138) is connected to the cathode layers (150) through vias (143) in the substrate (101-140) to, “provide a light emitting device that protects an emitting layer from oxygen and moisture and provides enhanced luminous efficiency,” ([0021]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the OLED of Sakamoto/Hou with the electrode contact of Koo to provide a light emitting device that protects an emitting layer from oxygen and moisture and provides enhanced luminous efficiency.
With regard to claim 28, Sakamoto teaches, in Fig 9, that the top DBR layer has a Bragg wavelength of 525 nm ([0229]).
With regard to claim 29, Hou teaches, in Fig 1, that the layer thicknesses of the alternating high refractive index titanium dioxide and low refractive index silicon dioxide dielectric layers in the top DBR layer are chosen such that the optical path length of each layer is one quarter of the resonance wavelength of the specified wavelength ([0005]).
With regard to claim 30, Hou teaches, in Fig 1, that the top DBR layer comprises between 3-6 pairs of alternating high refractive index titanium dioxide and low refractive index dielectric silicon dioxide layers (see figure).
With regard to claims 26, 37, and 39-41, Sakamoto/Hou/Koo teaches most of the limitations of this claim as set forth above with regard to claim 27.  However, Sakamoto/Hou/Koo does not explicitly teach the intermediate process steps set forth in claims 36, 37, and 39-41.  Nonetheless, these are considered an intermediate process steps that do not affect the structure of the final device.  As to the grounds of rejection under section 103, see MPEP § 2113 which discusses the handling of “product-by-process” claims.  
With regard to claim 38, Sakamoto teaches, in Fig 9, that the filler layer comprises a transparent polymer or a transparent inorganic dielectric ([0111]-[0114]).
Claims 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 2010/0053043) in view of Hou et al. (US 2015/0188086), Koo (US 2009/0078945) and Riley, JR. et al. (US 20190064532).
With regard to claims 31 and 33, Sakamoto/Hou/Koo teach most of the limitations of this claim as set forth above with regard to claim 27.
Sakamoto/Hou/Koo do not explicitly teach a directional optical guiding surface above the top DBR layer.
Riley teaches, in Fig 11, a directional optical guiding surface (100) above the top DBR layer (102, of Sakamoto), “for imprinting a desired far-field intensity on an illumination source,” ([0134]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the OLED of Sakamoto/Hou/Koo with the optical guiding surface of Riley for imprinting a desired far-field intensity on an illumination source.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829